Siebeckeb, J.
The law providing for insurance by the state of state property and creating a “state insurance fund” for the payment of losses by fire and tornado was enacted as ch. 68, Laws of 1903, and is entitled “An act to provide for state insurance on public buildings, and making an appropriation therefor.” The provisions thereof with the amendments thereto appear as secs. 1978a, 19786, and 1978c, Stats. 1913. This law annulled the power of all officers and agents of the state to contract for insurance of any public buildings or property of the state against loss by fire or tornado and inhibited paying out any public moneys therefor or incurring any indebtedness on account thereof against the state, except as provided in the act.
The relator asserts that the law contemplates that all state property is thereby insured for an amount equal to ninety per cent, of the cash value, regardless of the insurance commissioner’s omission to determine the insurable value of each, item of state property annually on July 1st and to certify the amount of insurance thereon to be carried by the state to the ■state treasurer and order him to credit the “state insurance fund” with the amount of the premium fixed by the commissioner in the manner prescribed in the law and debit such amount to the proper account of the public authority having the property in charge. This claim of the relator involves the inquiry of the legislative intent in providing this scheme for insuring state property in the way prescribed in these statutes. The statutes positively prohibit insurance of state *323properties by private insurance agencies. They provide .a scheme for carrying insurance on property owned by the state and prescribe the method of fixing the cash value for the purpose of such insurance and for making an annual charge against the specific fund of the public authorities having the building and property under their control' and management. The plan adopted of insuring such property is, in its ways and methods, like those employed by insurance agencies and adopts the average rate of such agencies as a proper rate. Each department of state having the property in charge is to pay into the fund the cost of insurance. The language of the act declaring that: “Upon July 1st, annually, the commissioner of insurance-of the state shall provide for the insurance by the state of all state property for an amount equal to ninety per cent, of the cash value of such property,” evinces an intent that the state is to insure the property of the state and commands the commissioner to execute the undertaking and thereby effect the insurance of state property. The provisions of the act also limit the amount for which the property is to be insured to ninety per cent, of its cash value and provide how the insurable value shall be determined. The provisions directing that, if the amount of insurance in force on such property is less thap ninety per cent, of its value, the commissioner shall provide additional insurance up to such value in the manner specified in the statutes, and that “He shall certify to the state treasurer the amount of insurance upon such property to be carried by the state, . . .” are certain in their meaning and plainly express a legislative purpose of effecting insurance of state property at the rate to be ascertained by the commissioner as directed and of creating a “state insurance fund” for payment of the losses of such property by fire or tornado. The various provisions of the statutes, when considered as a whole, are unambiguous in their meaning and must be accepted and carried into effect as expressive of the legislative purpose. The practical effect of all *324the parts of the act, when applied to the external' facts of the subject involved, is the creation of a system of state insurance of state property and the establishment of a “state insurance fund” out of which fire and tornado losses are to be paid for reconstruction of buildings and restoration of other property lost. It is also manifest that participation in the benefit of this insurance fund by any department of the state in charge, control, and management of the lost properties is conditional upon certification by the insurance commissioner to the state treasurer of the insurance effected by him in the manner specified in the statutes. The provisions of sec. 1978c providing for adjustment of the loss of property certified as insured and payment of the loss out of the “state insurance fund,” when' read in connection with the other parts of the statute, show that it was intended that payment out of this fund should be limited to losses of property which had been certified as insured to the state treasurer by the insurance commissioner. The claim of the relator that the whole property of the Superior normal school was automatically insured under the law, though not certified to the state treasurer by the insurance commissioner, is clearly negatived and wholly out of harmony with the evident purpose and intent of the legislature. The action of the legislature in adding to the original act a grant of authority to counties, towns, cities, villages, and school districts to insure their properties against loss with the state and secure payment for losses out of the “state insurance fund” upon property certified by the commissioner, and payment of the rate of insurance fixed by him in the manner state property is insured, shows clearly that the legislature interpreted the law as providing for insurance of property to the amount specified by the statute in analogy to the usual and well known practices under which private insurance is effected.
The commissioner of insurance was correct in determining that the amount due the relator was limited to the amount *325wbicb be bad certified to tbe state treasurer as insurance upon tbe Superior normal school buildings and tbeir contents.
Tbe facts before tbe court upon tbe petition and return show tbat tbe relator is not entitled to relief. Tbe demurrer to tbe return must be overruled and judgment ordered quashing tbe writ, without costs.
By the Court. — It is so ordered.
BarNes, J., dissents.